Citation Nr: 1226571	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-10 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for dry scalp as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a cervical spine disorder (claimed as neck pain). 

4.  Entitlement to an increased evaluation for lumbosacral strain, currently evaluated as 20 percent disabling. 

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity. 

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to April 11, 2008. 

8.  Entitlement to an earlier effective date for the award of service connection for peripheral neuropathy of the lower extremities

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1979 through October 1993, followed by unverified periods of reserve component service.  This appeal originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In August 2007 the Veteran testified at a hearing before the Board. The Veteran was informed by letters dated in April 2011 and May 2012 that the Acting Veterans Law Judge who conducted that hearing is no longer employed at the Board.  The Veteran was offered the opportunity to have a hearing before another VLJ.  The Veteran did not request another hearing and the Board will proceed with the adjudication of his claim.

In a February 2008 decision, the Board remanded several issues for additional development.  

The issues of entitlement to service connection for a left shoulder disability, entitlement to TDIU prior to April 11, 2008, entitlement to an earlier effective date for the award of service connection for peripheral neuropathy of the lower extremities, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Xerosis of the scalp, claimed as dry scalp, did not have its onset in service and was not caused or aggravated by service or a service-connected disability. 

2.  A cervical spine disability did not have its onset in service and was not caused or aggravated by service or a service-connected disability; degenerative joint disease of the cervical spine was first demonstrated more than six years after separation from service. 

3.  Throughout the appeal, the Veteran's service-connected lumbosacral strain has been manifested by pain, and no more than moderate limitation of motion; it is not productive of forward flexion of 30 degrees or less; it is not productive of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, narrowing or irregularity of joint space, or abnormal mobility on forced motion; and it is not productive of ankylosis, intervertebral disc syndrome, or any neurologic impairment. 

4.  The Veteran's peripheral neuropathy of the right and left lower extremities have been manifested by symptoms most compatible with mild incomplete paralysis of the sciatic nerve, and no greater. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for dry scalp have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011). 

2.  The criteria for service connection for a cervical spine/neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2011). 

3.  The criteria for a rating in excess of 20 percent rating for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5289, 5292, 5293 5295 (2002 and 2003), 5237 (2011). 

4.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011). 

5.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the initial ratings for peripheral neuropathy of the lower extremities, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008). That burden has not been met in this case. 

The RO provided the appellant substantially compliant notice by letters dated in September 2002, October 2002, January 2005 and April 2009.  A March 2005 statement of the case provided all relevant rating criteria for the Veteran's low back disability.  The claims were readjudicated in an October 2010 supplemental statement of the case.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate the claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected. 

Additionally, VA has obtained service treatment records, Social Security Administration (SSA) records, and VA medical treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  The Veteran has been provided VA examinations to evaluate the claimed disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims decided herein at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue. 38 U.S.C.A. §§ 5107(b) , 7104(a); 38 C.F.R. § 3.303(a) . In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Dry Scalp

The Veteran contends that he has a disability characterized by dry scalp that he believes is related to his service connected diabetes mellitus.

The service medical records do not show complaints or findings related to dry scalp.  The separation examination in August 1993 noted normal scalp and skin examinations.

A June 2004 VA outpatient treatment record notes that his "dry scalp" may be tinea versicolor.  Mild scaling of the scalp was noted on VA examination in February 2005.  

A VA skin examination was conducted in April 2009.  The Veteran reported progressive dry skin condition of the scalp that he treated with triamcinalone lotion twice per day.  The examiner diagnosed xerosis of the scalp and opined that it was not caused by, a result of, or secondary to his service connected diabetes mellitus.  The examiner noted that review of relevant literature did not support a finding of xerosis of the scalp as being from diabetes mellitus.  The examiner also noted that the Veteran had a negative skin/scalp examination at the time of his separation from service.  The examiner provided an excerpt from an article on xerosis that noted it had many etiologies including external aggression, senescence, drugs, infections, atopy, deficiencies, malignant diseases, endocrine affections, eating disorders, and renal failure.

The evidence documents that the Veteran has been diagnosed with xerosis of the scalp.  Therefore, the remaining question is whether there is a relationship between the Veteran's scalp condition and service or his service-connected diabetes mellitus. 

After review of the evidence, the Board finds that service connection is not warranted on a direct basis.  As noted above, the service medical evidence is negative for diagnosis or treatment of a scalp condition or associated symptoms, and the earliest mention of scalp dryness in the record dates in 2004, more than a decade after separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.). 

The evidence does not include any histories from the Veteran alleging the existence of symptoms of dry scalp during or since service or any medical findings (or history of medical findings) suggesting that dry scalp had its onset during service or that there is a causal relationship between service and dry scalp.  In sum, the medical evidence does not indicate that dry scalp had its onset during service or that it is causally related to service; thus, service connection on a direct basis is not warranted. 

Regarding the issue of secondary service connection, which is the Veteran's main contention (i.e. that his dry scalp is related to his service-connected diabetes mellitus), the evidence does not include any medical evidence, such as opinions or studies, linking the Veteran's xerosis of the scalp to diabetes mellitus.  The only medical opinion of record addressing this point, the April 2009 VA examination report, is against the claim.  The Board acknowledges that the Veteran contends that such a link exists.  However, the Veteran has not provided any evidence in support of this contention, and as a layperson, he is not competent to make such a determination.  In this case, the competent evidence does not suggest that a service-connected disability caused or aggravated the Veteran's xerosis of the scalp; thus, service connection for dry scalp on a secondary basis must be denied.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for dry scalp.  The evidence of record does not indicate such a disability had its onset during active service or is in any way related to service, or that it is due to or the result of a service-connected disability. 

Cervical Spine

The service treatment records do not document any complaints of neck pain.  In September 1983 the Veteran was seen following a motor vehicle accident that included a head injury; he denied neck pain at that time.  The service separation examination in August 1993 noted normal spine and neck examinations.

A VA examination in January 1997 noted no neck complaints.  Examination showed full range of motion of the cervical spine.  

In June 2000 the Veteran was seen with a three month history of complaints of neck pain with radiation to the left arm.  Magnetic resonance imagining (MRI) examination of the cervical spine in July 2000 showed degenerative joint disease at C5-6. 

An October 2001 VA treatment record noted the Veteran reported neck pain with cervical radiculopathy.  

A private physician, Dr. Springstead, assigned a diagnosis of cervical spondylosis with radiculitis to the left arm and shoulder in January 2002.  He did not indicate the etiology or onset of this disorder.  

A February 2002 VA physical therapy consultation note indicated that the Veteran had chronic neck pain that had begun two years earlier.

On VA examination in April 2009, the Veteran reported an onset of neck problems in 2000.  The Veteran reported no specific injury to the cervical spine.  The examiner diagnosed degenerative joint disease of the cervical spine and cervical strain.  The examiner stated that the Veteran's cervical spine condition was not the result of an inservice injury or secondary to his service connected lumbosacral strain.  The examiner noted that the service treatment records contained no report of neck pain; that the Veteran himself reported onset of neck pain in 2000; and that there was no evidence of any cause or aggravation of neck disability from the service connected lumbosacral strain.  "This is a separate diagnosis and has NO relationship to his lumbar condition."

The evidence documents that the Veteran has been diagnosed with degenerative joint disease of the cervical spine.  Therefore, the remaining question is whether there is a relationship between the Veteran's cervical spine disability and service or his service-connected lumbosacral strain. 

After review of the evidence, the Board finds that service connection is not warranted on a direct basis.  As noted above, the service medical evidence is negative for diagnosis or treatment of a neck or cervical spine condition or associated symptoms, and the earliest mention of neck pain complaints is in 2000, nearly seven years after separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.). 

The evidence does not include any histories from the Veteran alleging the existence of symptoms of neck pain during or since service or any medical findings (or history of medical findings) suggesting that cervical spine disability had its onset during service or that there is a causal relationship between service and cervical spine disability.  In sum, the medical evidence does not indicate that degenerative joint disease of the cervical spine had its onset during service or that it is causally related to service; thus, service connection on a direct basis is not warranted. 

The Board notes that the Veteran's degenerative joint disease (arthritis) of the cervical spine was not diagnosed until 2000.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307, 3.309.

Regarding the issue of secondary service connection, which is the Veteran's main contention (i.e. that his cervical spine disability is related to his service-connected lumbosacral strain), the evidence does not include any medical evidence demonstrating such a link.  The only medical opinion of record addressing this point, the April 2009 VA examination report, is against the claim.  The Board acknowledges that the Veteran contends that such a link exists.  However, the Veteran has not provided any evidence in support of this contention, and as a layperson, he is not competent to make such a determination.  In this case, the competent evidence does not suggest that a service-connected disability caused or aggravated the Veteran's degenerative joint disease of the cervical spine; thus, service connection for degenerative joint disease of the cervical spine on a secondary basis must be denied.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for degenerative joint disease of the cervical spine.  The evidence of record does not indicate such a disability had its onset during active service or is in any way related to service, or that it is due to or the result of a service-connected disability. 

Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. The  percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Lumbosacral Strain

Service connection for recurrent low back pain was granted in a July 1994 rating decision.  An initial 10 percent rating was assigned from October 1993.  The Veteran filed his current claim for increased rating on August 8, 2002.  The April 2003 rating decision on appeal increased the rating to 20 percent for lumbosacral strain from August 2002.  The Veteran contends that he is entitled to a higher rating.

The Veteran's service-connected low back disability was initially evaluated under Diagnostic Code 5295 (pertaining to lumbosacral strain). During the pendency of this appeal, effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome. VA again revised the criteria for evaluating diseases and injuries of the spine more generally, effective September 26, 2003. This revision also changed the diagnostic codes for spine disorders to 5235 through 5243. 

When a law or regulation changes after a claim has been filed but before the administrative appeal process is concluded, VA will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations. However, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change. See VAOPGCPREC 3-00. 

The RO addressed the Veteran's claim for an increased disability rating under both the old and new criteria in the rating schedule. Thus, there is no prejudice to the Veteran by the Board doing so. 

Prior to September 23, 2002, criteria for rating intervertebral disc syndrome provided that mild intervertebral disc syndrome was rated as 10 percent disabling, moderate intervertebral disc syndrome with recurring attacks was rated as 20 percent disabling, severe intervertebral disc syndrome with recurring attacks and intermittent relief was rated as 40 percent disabling, and pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief was rated as 60 percent disabling. 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002). Currently, intervertebral disc syndrome, either pre-operative or post-operative, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25  separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2011). 

When rating intervertebral disc syndrome based upon incapacitating episodes, a 10 percent disability rating is assigned when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. The revised schedule does not provide for an evaluation higher than 60 percent. 

For purposes of evaluations under Diagnostic Code 5293/5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. See 38 C.F.R. § 4.71a , Diagnostic Code 5293, Note (1) (2003). 

Prior to September 26, 2003, the rating criteria for lumbosacral strain assigned a noncompensable evaluation for slight subjective symptoms only; a 10 percent evaluation for characteristic pain on motion; a 20 percent evaluation for muscle spasm on extreme forward bending with loss of lateral spine motion, unilateral, in a standing position; and a 40 percent evaluation for severe strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a , Diagnostic Code 5295 (2002). 

Criteria in effect prior to September 2003 also provided for a 10 percent evaluation for slight limitation of motion of the lumbar spine, a 20 percent evaluation for moderate limitation of motion of the lumbar spine, and a 40 percent evaluation when limitation of motion was severe. 38 C.F.R. § 4.71a , Diagnostic Code 5292 (2002). In this regard, the Board notes the terms "slight," "moderate," and "severe" under Diagnostic Code 5292 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011). 

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011). 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine. The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2011). 

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule. See 68 Fed. Reg. 51,455  (Aug. 27, 2003). 

The Board will consider the claim for a higher rating based on all rating criteria applicable during this appeal. However, as noted above, the revised provisions may not be applied to any time period before the effective date of the change. 

A VA examination was conducted in March 2003.  The Veteran reported pain and occasional weakness of his back.  On examination, his gait was relatively normal.  Strength in the lower extremities was symmetric and 5/5 bilaterally in all muscle groups.  Range of motion of the lumbar spine was as follows:  flexion to 85 degrees; extension to 15 degrees; rotation to 15 degrees bilaterally; lateral bending to 15 degrees bilaterally.  The examiner noted some slight vertebral lack of endurance.

On VA examination in February 2005, the Veteran reported constant pain in the back, with occasional radicular symptoms down both legs to his feet.  He reported three to four episodes over the past five years that required bed rest for three to four days.  On examination he walked with a normal gait and stature.  Range of motion of the lumbar spine was as follows:  flexion to 80 degrees; extension to 20 degrees; lateral bending to 20 degrees bilaterally.  Pain began at the extremes of each motion.  Strength was normal in both lower extremities.  Straight leg raising was normal and there were no sensory deficits in all nerve root distributions.

On VA examination in January 2007, the Veteran reported intermittent pain in the back, with occasional radicular symptoms down both legs to his feet.  He had had no incapacitating episodes in the past 12 months.  On examination he walked with a normal gait and posture.  There was mild paraspinal tenderness in the lumbar region.  Range of motion of the lumbar spine was as follows:  flexion to 80 degrees; extension to 20 degrees; lateral bending and rotation to 30 degrees bilaterally.  He had a mild amount of pain with movement and he fatigued with movement.  He did not appear to have muscle spasms.  There was no change in ranges of motion with repetition.  Motor examination revealed 5/5 motor strength in both lower extremities.  Reflexes were 2+ throughout.  

On VA examination in April 2009, the Veteran reported lower back pain present twice per week and lasting half a day; he described the pain as severe.  There had been no episodes of incapacitating episodes of lumbar spine pain requiring bed rest prescribed by a physician in the past year.  On examination, there was no ankylosis of the spine.  Range of motion of the lumbar spine was as follows:  flexion to 90 degrees; extension to 30 degrees; lateral bending and rotation to 30 degrees bilaterally.  The Veteran had pain between 85 and 90 degrees of flexion and at the extremes of lateral bending and rotation.  There was no additional limitation after repetition of motions.  The examiner diagnosed lumbosacral strain-resolved, and degenerative joint disease of the lumbosacral spine.  The examiner noted that the current degenerative joint disease of the lumbosacral spin was not related to the service connected lumbosacral strain as the record showed two postservice low back injuries in 1996.  She specifically stated that "his current condition is secondary to his post service injuries."

As the recent VA examiner concluded that the service connected lumbosacral strain had resolved, and that the current symptoms were attributable to postservice back injuries, the Board finds that evaluation of the Veteran's low back disability under Diagnostic Codes 5293 and 5243 (pertaining to intervertebral disc syndrome) and 8520 (pertaining to sciatic nerve impairment) is not appropriate.  In this regard, the Board notes that the Veteran is service connected for peripheral neuropathy of the lower extremities that is secondary to his diabetes mellitus, and that the ratings of the peripheral neuropathy are addressed below.

A higher rating under the new general rating criteria is not warranted as there is no evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine, and no evidence that forward flexion is limited to 30 degrees or less; the examination findings of record have consistently demonstrated forward flexion to at least 80 degrees.  

A higher rating under the old criteria is not warranted as there is no evidence of severe lumbosacral strain characterized by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; no fractured vertebrae or deformity of vertebral body; and there was no more than moderate limitation of motion of the lumbar spine. 

Application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on the medical evidence of record.  See DeLuca v. Brown, 8 Vet.  App. 202 (1995).  The Veteran has complaints of pain to but the examinations of record have shown no additional limitation of function due to pain, fatigue, weakness, or lack of endurance on physical evaluation.  

Peripheral Neuropathy

Service connection for peripheral neuropathy of each lower extremity, as secondary to diabetes mellitus, was granted in a July 2005 rating decision.  Initial noncompensable rating were assigned from January 2005.  The Veteran disagreed with the initial ratings.  An October 2010 rating decision increased the initial ratings of the left and right peripheral neuropathy to 10 percent, also from January 2005.

VA examination in February 2005 noted possible mild peripheral neuropathy.

On VA examination in April 2009, the Veteran reported increased bilateral lower extremity pain and numbness.  The pain was located in the plantar aspect of both feet.  Examination showed all motor strength as 5/5 in both lower extremities.  Sensory examination showed normal vibration.  There was decreased light touch of the plantar aspect of each foot.  Bilateral reflexes were reported as 2+.  There was no muscle atrophy and no loss of function of any joint due to the nerve findings.  Paralysis was absent.  Neuritis and neuralgia were present.  The examiner indicated that the effect on the Veteran's daily activities of chores, shopping, exercise, sports, recreation, and traveling would be mild.  

The Veteran's bilateral peripheral neuropathy of the lower extremities are currently evaluated under the diagnostic criteria set forth at DC 8520 for incomplete paralysis of the sciatic nerve.  A 10 percent evaluation may be assigned for mild incomplete paralysis.  Incomplete paralysis with moderate and moderately severe symptomatology warrants a 20 percent and a 40 percent evaluation, respectively. Incomplete paralysis with severe symptomatology and marked muscular atrophy warrants a 60 percent evaluation. An 80 percent rating is warranted for complete paralysis of the nerve when the foot dangles and drops and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520 (2011). 

VA regulations provide that neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning. 38 C.F.R. § 4.120 (2011). The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) . 

In this case, the objective findings from the two VA examinations during the pendency of this appeal did not reflect more than mild neurological impairment. The Veteran's primary neurological symptom involves sensory impairment of the plantar aspect of the feet, with complaints of pain in the same area. With no more than sensory impairment, no more than mild impairment is shown. 

Thus, the Board finds that the Veteran's neurological symptoms do not more nearly approximate the criteria for "moderate" impairment so as to warrant a rating in excess of the 10 percent evaluation currently assigned for each lower extremity under DC 8520. 




Extra-Schedular Consideration

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's does not claim, nor does the evidence of record show any periods of hospitalization for his service-connected lumbosacral strain or peripheral neuropathy, nor is there any objective evidence of marked interference with employment due solely to the service-connected peripheral neuropathy.  

Moreover, the Board finds that the manifestations of the Veteran's lumbosacral strain and peripheral neuropathy of the lower extremities are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to his service-connected disabilities are unusual or exceptional. The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disabilities, and provides for increased ratings for additional symptoms. In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 


ORDER

Service connection for dry scalp as secondary to service-connected diabetes mellitus is denied. 

Service connection for a cervical spine disorder (claimed as neck pain) is denied. 

An evaluation in excess of 20 percent for lumbosacral strain is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, is denied. 

An initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, is denied. 


REMAND

The Board's previous remand noted that VA clinical records, for example, an April 2005 outpatient treatment record, reflect that a diagnosis of adhesive capsulitis was assigned for the Veteran's complaints of left shoulder pain.  The treating provider indicated that the history and cause of the disorder were discussed with the Veteran, but the note does not include this information.  The narrative portion of the remand indicated that the Veteran was to be afforded a complete VA examination of the left shoulder.  Such examination has not been conducted.

Review of the Veteran's Virtual VA electronic folder shows that letters were issued to the Veteran in December 2011 and January 2012 acknowledging his having submitted notices of disagreement (NODs) with certain issues from July 2011 and November 2010 rating decisions.  The NODs themselves are not contained in either the physical claims folder or the Virtual VA folder.  The issues that were addressed and which are not already part of the current appeal consist of entitlement to an earlier effective date for the award of service connection for peripheral neuropathy of the lower extremities, entitlement to an earlier effective date awarded for TDIU benefits, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.  As of this date, the Veteran has apparently not been provided a statement of the case on these issues.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Assuming the accuracy of the December 2011 and January 2012 letters found in the Veteran's Virtual VA/electronic claims file, issue a Statement of the Case (SOC) specifically regarding the issues of entitlement to an earlier effective date for the award of service connection for peripheral neuropathy of the lower extremities, an earlier effective date for the award of TDIU benefits, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  The RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order. 

2.  The Veteran should then be afforded an appropriate examination to determine the nature and etiology of any current left shoulder disability.  The claims folder should be made available to and reviewed by the examiner prior to completion of the examination.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  If a left shoulder disorder is present, the examiner should render an opinion as to whether it is at least as likely as not that the disorder was (i) manifest during the Veteran's active service, or (ii) is the result of the Veteran's active service, or any incident thereof, or (iii) is the result of or permanently aggravated by a service-connected disability, such as lumbosacral strain.  All opinions expressed should be supported by complete rationale. 

3.  Upon completion of all requested development, the claim on appeal should be readjudicated, with consideration of the entire record, including any relevant documents in the Veteran's electronic Virtual VA folder.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome in this case. The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


